In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00153-CR



           REGINALD SANDERS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 202nd District Court
                 Bowie County, Texas
             Trial Court No. 09-F-363-202




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Reginald Sanders, appellant, has filed a pro se notice of appeal from his January 2010

aggravated robbery conviction in the 202nd Judicial District Court of Bowie County, Texas. By

letter dated August 28, 2014, we informed Sanders that this Court had already affirmed his

January 2010 conviction in an earlier appeal filed by Sanders through appointed counsel. See

Sanders v. State, No. 06-10-00128-CR, 2011 Tex. App. LEXIS 1568 (Tex. App.—Texarkana

Mar. 3, 2011, no pet.) (mem. op., not designated for publication). Having notified Sanders of

this potential defect in our jurisdiction over the instant appeal, we also afforded him an

opportunity to cure the defect by demonstrating how this Court has jurisdiction over a second

direct appeal from the same conviction. We received no response from Sanders.

       We are without jurisdiction to hear subsequent appeals from Sanders’ January 2010

aggravated robbery conviction. See Hines v. State, 70 S.W. 955, 957 (Tex. 1903) (only one

direct appeal allowed from judgment of conviction); McDonald v. State, 401 S.W.3d 360, 361–

63 (Tex. App.—Amarillo 2013, pet. ref’d) (dismissing subsequent appeal of previously affirmed

conviction for want of jurisdiction).

       Accordingly, we dismiss this appeal for want of jurisdiction.



                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:        October 21, 2014
Date Decided:          October 22, 2014

Do Not Publish


                                               2
3